Citation Nr: 0505873	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  00-07 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease, as secondary to radiation exposure.  

2.  Entitlement to service connection for hypertension, as 
secondary to radiation exposure.  

3.  Entitlement to service connection for diabetes mellitus, 
as secondary to radiation exposure.  

4.  Entitlement to service connection for residuals of a 
rectal mass, as secondary to radiation exposure.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from October 1952 to 
October 1954.

This appeal arises from a rating decision issued in February 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts.

In June 2002, the Board ordered development of the claims.  
Subsequently, the regulation authorizing the Board to develop 
the claim was invalidated.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  Thus, in September 2003, the Board remanded the case 
to the RO for development.  The case has returned to the 
Board for adjudication. 

In July 1999, the veteran requested service connection for 
skin growths on his face.  This claim has not yet been 
adjudicated by the RO.  It is therefore referred for 
appropriate action.  


FINDINGS OF FACT

1.  The veteran participated in a radiation-risk activity 
during active service.   

2.  No cancer has been shown.

3.  COPD, hypertension, diabetes mellitus, and a benign 
rectal mass, demonstrated many years after service, are not 
of service origin or related to any incident of service..


CONCLUSIONS OF LAW

1.  COPD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. § 3.303 (2004).

2.  Hypertension was not incurred in or aggravated by active 
service nor may it be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

3.  A rectal mass was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 
(2004).

4.  Diabetes mellitus was not incurred in or aggravated by 
active service nor may it be presumed to have been incurred 
in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claims.  The veteran was provided rating 
decisions, a statement of the case, supplemental statements 
of the case, and VCAA notice letters sent in November 2002 
and in April 2004.  These documents provide notice of the law 
and governing regulations as well as the reasons for the 
determination made regarding his claims.  The veteran was 
also specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA and 
of what evidence VA would obtain.  Quartuccio v. Principi 16 
Vet. App. 183 (2002).

The record discloses that VA has met its duty to assist in 
obtaining any relevant evidence available to substantiate the 
claims.  VA examination reports are associated with the 
claims file.  All identified evidence has been accounted for 
and the veteran has submitted written argument, testified at 
a hearing, and appointed a representative.  

The record shows that the VA notified the veteran of the VCAA 
subsequent to the appealed rating action in violation of the 
VCAA.  The Board, however, finds that in the instant case the 
appellant has not been prejudiced by this defect.  

In this regard, the Board notes the appellant was provided 
notice of the division of responsibility in obtaining 
evidence pertinent to the case and ample opportunity to 
submit and/or identify such evidence.  Therefore, under the 
circumstances, the Board finds that any error in the 
implementation of the VCAA is deemed to be harmless error.  
VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993

Factual Background

According to information in the claims file, the veteran's 
service medical records (SMRs) and his official personnel 
records were lost in a fire at the National Personnel Records 
Center (NPRC) in 1973.  The only documents concerning his 
active military service that have been located are a DD 214 
and a September 1954 separation examination report.  The DD-
214 reflects that his most significant duty assignment was 
with Headquarters, 7126th AU TG 7.2 at APO 187.  The 
separation examination report does not reflect any relevant 
disorder and reflects that his blood pressure reading was 
130/72, sitting.  

The United States Court of Appeals for Veterans Claims 
(Court), in O'Hare v. Derwinski, 1 Vet. App. 365 (1991), has 
held that where service medical records are presumed 
destroyed, the Board's obligation to explain its findings and 
conclusions, and to consider carefully the benefit of the 
doubt rule, is heightened.

Historical information reflects that APO 187 was the postal 
designation for the Marshall Islands, which includes 1,225 
islands, islets, and atolls in the North Pacific.  A joint 
task force designated JTF 7 and consisting of Navy vessels as 
well as Army and Air Force personnel, was located there in 
the early 1950s.  Headquarters, 7126, AU TG 7.2, APO 187, 
appears to represent an Army headquarters element assigned to 
JTF 7 in the Marshall Islands.   

In July 1999, the veteran requested service connection for 
COPD, hypertension, diabetes mellitus, a rectal tumor.  He 
submitted an April 1999 VA special examination report 
concerning radiation-exposed veterans.  The examiner found 
probable hyperkeratotic lesions on the face and feet, a 
rectal polyp of unclear etiology, and a history of diabetes 
mellitus, COPD, and Type II diabetes mellitus.  

In August 1999, the veteran reported that he was on Eniwetok 
from Spring 1953 to Spring 1954.  He could not recall the 
exact dates of his presence on the island nor the exact time 
or name of the atomic test, but he reported that he witnessed 
one explosion during that time.  He reported having witnessed 
the blast from the beach and he thought that he was about a 
mile from the bomb.  He did not wear a film badge.  He 
recalled the names of those with whom he served and he also 
reported earliest VA treatment in 1992.  

In August 1999, the veteran submitted private medical records 
from Massachusetts Respiratory Hospital (hereinafter MRH) 
that reflect treatment in 1999 for emphysema.  Other MRH 
records reflect hospitalization in October 1992 for COPD, 
bronchitis, and emphysema.  Hypertension was noted at that 
time.  Also noted was that the veteran had developed 
breathing trouble four years prior to 1992.  

The veteran underwent a series of VA compensation and pension 
examinations in October 1999.  

According to a rectum and anus examination report, a July 
1999 colonoscopy revealed a rectal mass, identified as a 
villus adenoma (a benign polyp), which was removed.  

According to a respiratory diseases examination report, the 
veteran had a 10-year history of shortness of breath and a 
30-year history of hypertension, but had been treated for 
hyperglycemia only in the recent two years.  The diagnoses 
were COPD, hypertension, non-insulin dependent diabetes 
mellitus, and obesity.  

In a February 2000 notice of disagreement (NOD), the veteran 
reported that he witnessed an atomic bomb detonation in 
Spring 1953 at Eniwetok.  He felt that rectal polyps and a 
rectal mass and diabetes mellitus were related to the atomic 
test.  

In August 2001, the veteran testified before the undersigned 
Veterans Law Judge sitting at the RO that he saw one blast on 
Eniwetok and that his rectal polyp was precancerous although 
no cancer had been detected.  He testified that COPD began 
eight or nine years ago, that hypertension began in the late 
1950s or 1960s, and that diabetes mellitus began three or 
four years ago. 

In March 2003, the RO received additional private medical 
records from MRH, which reflect treatment beginning in 1992 
for various health problems.  

In April 2003, the RO received Brocton VA Medical Center 
records.  These reflect treatment during the 1990s and early 
2000s.  An August 1999 report notes that no malignancy was 
found in villus adenoma excised from the rectum in July 1999.  

In April 2004, the NPRC reported no SMRs or Surgeon General's 
Office were records available due to fire related cause and 
that the records could not be reconstructed. 

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. § 1110.  Service connection may also be 
granted for a chronic disease, i.e., diabetes mellitus and 
hypertension which are manifested to a degree of 10 percent 
disabling within one year following the veteran's release 
from active duty. 38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.    

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

Service incurrence or aggravation of a disease claimed due to 
exposure to ionizing radiation basis may be presumed under 
38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) for certain 
diseases, if certain requirements are met, to include the 
veteran's participation in a "radiation-risk activity."

The term "radiation-risk activity" includes onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; occupation of Hiroshima or Nagasaki, 
Japan, by United States forces during the period beginning on 
August 6, 1945, and ending on July 1, 1946; and, internment 
as a prisoner of war in Japan (or service on active duty in 
Japan immediately following such internment) during World War 
II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States occupation 
forces in Hiroshima or Nagasaki, Japan, during the period 
beginning on August 6, 1945, and ending on July 1, 1946. 38 
C.F.R. § 3.309(d) (2002).  

The record reflects that the veteran served in the Marshall 
Islands.  He recalled that he witnessed an atmospheric 
nuclear test in the Spring of 1953, although he admitted that 
his memory for dates was unreliable.  According to 38 C.F.R. 
§ 3.309(d), the operational test periods for atmospheric 
nuclear tests include Operations UPSHOT-KNOTHOLE from March 
17, 1953 to June 20, 1953, and CASTLE, from March 1, 1954 to 
May 31, 1954.  Historical data reflects that Operation 
UPSHOT-KNOTHOLE was conducted entirely in the Nevada desert.  
Therefore, the veteran must have witnessed Operation CASTLE 
between March and May 1954 at Eniwetok.  

Historical data reflects that Operation CASTLE included the 
infamous shot Bravo, which, on March 22, 1954, not only 
detonated at about twice the planned yield, but also caused 
radioactive contamination of downwind island inhabitants and 
Japanese fishermen.  In any event, because the veteran has 
provided satisfactory lay and documentary evidence of his 
presence during one of the atmospheric tests, the Board finds 
that the veteran is a radiation-exposed veteran.  

However, in order to obtain the benefits of presumptive 
service connection for radiation exposed veterans, the 
veteran must have contracted one of the diseases listed at 
38 C.F.R. § 3.309(d).  The veteran has not contracted any 
listed disease.  Therefore, presumptive service connection is 
not available in this case. 

VA regulations also provide that VA shall conduct certain 
additional development set forth at 38 C.F.R. § 3.311(a) if 
the veteran is a radiation exposed veterans and he/she 
develop any radiogenic disease listed at 38 C.F.R. 
§ 3.311(b).  That list includes "any cancer."  38 C.F.R. 
§ 3.311(b)(2)(xxiv) (2004).  Although the veteran is a 
radiation-exposed veteran, he has not developed any cancer or 
any other listed disease.  Therefore, VA need not undertake 
additional development.  

Finally, the likelihood of direct service connection for the 
claimed disorders must also be considered.  Ramey v. Gober, 
120 F. 3d 1239, 1244 (Fed. Cir. 1997).  In this regard, the 
complete service medical records are unavailable.  The 
separation examination showed no pertinent abnormality.  The 
first clinical evidence of the disabilities in issue was many 
years after service.  There is no medical evidence of record 
which relates the current COPD, hypertension, diabetes 
mellitus or the benign rectal mass to service or to any 
incident of service.

The veteran himself is not shown to possess a recognized 
degree of medical or scientific knowledge to render him 
competent to provide a medical opinion as to causation of 
claimed disorders.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, his opinion cannot be accorded any 
weight.

After considering all of the evidence of record, including 
the testimony, the Board finds that the preponderance of the 
evidence is against these claims.  Because the preponderance 
of the evidence is against the claims, the benefit of the 
doubt doctrine is not for application.  38 U.S.C.A. § 5107 
(West 2002); Gilbert, supra.


ORDER

1.  Entitlement to service connection for COPD, as secondary 
to radiation exposure, is denied.

2.  Entitlement to service connection for hypertension, as 
secondary to radiation exposure, is denied.

3.  Entitlement to service connection for diabetes mellitus, 
as secondary to radiation exposure, is denied.

4.  Entitlement to service connection for residuals of a 
rectal mass, as secondary to radiation exposure, is denied.  



	                        
____________________________________________
	RIBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


